Case 1:17-cv-02041-RJL Document 105-3 Filed 09/11/20 Page 1 of 4




                    EXHIBIT 2
                                                          Case 1:17-cv-02041-RJL Document 105-3 Filed 09/11/20 Page 2 of 4


Project                           Description                                           Manager                  Staff                        Contractor1      Contractor2   Contractor3 Contractor4               60-day Budget
Canvas of Rim States              Estonia, Sweden, Latvia, Lithuania, Finland, Poland   Fritsch/King                                          Veracity         Orbis                                                       200
Canvas of Nato Majors             UK, Germany, France, ex-diplos, ex-NSC                Fritsch/King             Bagwell                      Veracity         Orbis                                                       150
Cyber Propaganda                  Webzilla, Soldukin, et al , Breitbart, Gorka          King/Simpson             Seago                        Mikey D?         Sub in NL     Crowdstrike? D Berlin?    Sayari/C4           200
Info Intake Portal                Solicit tips, Crowsourcing, Digital library site      King/Catan               Seago                        Mikey D?                                                                      25
Front Groups & Lobbying           Center for National Interest                          Simpson                  Berkowitz Bagwell Michaels   Leach                                                                          0
Alfa                              Secret Server & Ties to Putin                         Fritsch/Simpson                                                                                                                      0
Carter Page                       Business dealings in 2016                             Simpson                  Berkowitz                    Edward B.        C4                                                           35
Bayrock                           Identify sources of funds                             Corcoran                 Berkowitz                    Sayari           C4                                                           35
Manafort                                                                                Corcoran                 Berkowitz                    Edward B.        Sayari        C4                                             35
NRA                                                                                     Corcoran                 Bagwell                      Edward B.        Leach         Mintz                                         150
Italy & Eastern Europe ties to DT Romania, Czech, Italy/Zampolli                        King                     Berkowitz                    Ricketts                                                                     100
Campaign funding                  Russians w/green cards, C4s                           Simpson                  Seago, Michaels              Chapman                                                                       35
Agalarov Family deals with DT                                                           Corcoran                 Sears, Berkowitz             Alaco?                                                                        70
Deutsche Bank & other Loans to DT                                                       Simpson                  Berkowitz                    Indian guy       Crawford?                                                    50
DT Condo Sales                                                                          Corcoran                 Berkowitz                    Leach            Anson                                                        50
Michael Cohen & Family            Jason Greenblatt                                      Simpson                  Berkowitz/Sears              Ed B., Dizenko                                                                35
Republican Primaries                                                                    King/Simpson             Michaels                     Lloyd G                                                                       25
Euro Elections                    France, Germany, NL                                   King                                                  Orbis                                                                        100
Foreign Hotels                    Panama, Dubai, Toronto, Istanbul                      Simpson                  Berkowitz                    Anson                                                                        120
Tech Transfer                                                                           Simpson                  Bagwell                                                                                                     0
Timelines                         DT,PM,CP,IT,JK,MF,RS,MC                               Jones                    TDIP                                                                                                        0
History of DT-Russia              Early trips & genesis of ties. Lorber, Geovanis.      Jones                    TDIP/Berkowitz               Alaco?           Orbis                                                         0
Papadopoulos/Wikileaks            Life in London & Poss. Ties to Assange                Simpson                                               Orbis            Alaco?                                                       50
Trump Kids/Kushner                                                                      Simpson                  Berkowitz, Sears                                                                                            0
Spain                             Firtash, Torshin, Fridman, Vlad                       Fritsch/Corcoran/Catan                                Anson            K2                                                            0
Russian Intell in Latin America                                                         Corcoran                                              Farah                                                                         20
                                                         Case 1:17-cv-02041-RJL Document 105-3 Filed 09/11/20 Page 3 of 4



     LAUNCH OF INITIAL DATA ANALYSIS AND INVESTIGATIONS FOR PROJECT PARTNERS

                    Investigations and Projects                                  Description                       60-day Budget             Lead                         Staff             Sub Con 1      Sub Con 2    Sub Con 3     Sub Con 4              Sub Con 5
 1   Information Canvas of Rim States                    Estonia, Sweden, Latvia, Lithuania, Finland, Poland       $ 200,000.00    Fritsch/King                                          Veracity        Orbis
 2   Information Canvas of NATO Major Players            UK, Germany, France, ex-diplos, ex-NSC                    $ 150,000.00    Fritsch/King               Bagwell                    Veracity        Orbis
 3   Cyber Propaganda Investigation                      Webzilla, Soldukin, et al , Breitbart, Gorka              $ 200,000.00    King/Simpson               Seago                      Mikey D?        Sub in NL     Crowdstrike? D Berlin?     cameron   Sayari/C4
 4   Creation Intake Portal for Information              Solicit tips, Crowsourcing, Digital library site          $   25,000.00   King/Catan                 Seago                      Mikey D?
 5   Ident of Front Groups & Lobbying Efforts            Center for National Interest                              $         -     Simpson                    Berkowitz Bagwell Michaels Leach
 6   Alfa Bank- Detailed Backgrounder and Links          Secret Server & Ties to Putin                             $         -     Fritsch/Simpson
 7   Carter Page Investigation                           Full Profile: Business dealings in 2016                   $         -     Simpson                    Berkowitz                 Edward B.        C4
 8   Boris Epshteyn
 9   Bayrock Investigation                               Identify sources of funds esp FL Group                     $   35,000.00 Corcoran                    Berkowitz                 Sayari           C4
10   Paul Manafort Investigation                         Full Profile: Business Dealings and Entrance to CM, Cyprus &
                                                                                                                    $ Seychelles
                                                                                                                        35,000.00cos.Corcoran                 Berkowitz                 Edward B.        Sayari        C4
11   NRA Election and Russian Intel Ties                                                                            $ 150,000.00 Corcoran                     Bagwell                   Edward B.        Leach         Mintz
12   Italy & Eastern Europe ties to DT                   Romania, Czech, Italy/Zampolli                             $ 100,000.00 King                         Berkowitz                 Ricketts
13   Campaign Funding Analysis                           Russians w/green cards, C4s                                $   35,000.00 Simpson                     Seago, Michaels           Chapman
14   Agalarov Family Financial Dealings w/Subject 1                                                                 $   70,000.00 Corcoran                    Sears, Berkowitz          Alaco?
15   Deutsche Bank & Other Lending to Subject 1                                                                     $   50,000.00 Simpson                     Berkowitz                 Indian guy       Crawford?
16   Subject 1 Condo Sales                                                                                          $   50,000.00 Corcoran                    Berkowitz                 Leach            Anson
17   Michael Cohen & Family Analysis and Investigation   Jason Greenblatt                                           $   35,000.00 Simpson                     Berkowitz/Sears           Ed B., Dizenko
18   Republican Primaries & Russian Intel Subversion                                                                $   25,000.00 King/Simpson                Michaels                  Lloyd G
19   Euro Elections and Russian Intel                    France, Germany, NL                                        $ 100,000.00 King                                                   Orbis
20   Analysis of Foreign Hotels Related to Subject 1     Panama, Dubai, Toronto, Istanbul                           $ 120,000.00 Simpson                      Berkowitz                 Anson
21   Russian Intel Tech Theft from US/West                                                                          $          -     Simpson/Felch            Bagwell
22   Timelines- All Events & Individuals-Citations       DT,PM,CP,IT,JK,MF,RS,MC                                    $          -     Jones                    TDIP
23   History of Subject 1 in Russia                      Early trips & genesis of ties. Lorber, Geovanis.           $          -     Jones                    TDIP/Berkowitz            Alaco?           Orbis
24   Papadopoulos/Wikileaks Investigation                Life in London & Poss. Ties to Assange                     $   50,000.00 Simpson                                               Orbis            Alaco?
25   Subject 1 Relatives/Chldren/Kushner                                                                            $          -     Simpson                  Berkowitz, Sears
26   Spain Sensitive                                     Firtash, Torshin, Fridman, Vlad                            $          -     Fritsch/Corcoran/Catan                             Anson            K2
27   Russian Intel Influence Presence in Latin America                                                              $   20,000.00 Corcoran                                              Farah
28   Weiner Case/Pharma                                                                 -                           $          -
29   Sensitive Pending                                                                  -                           $          -
30   Sensitive Pending                                                                  -                           $          -
                                                                                        -                           $          -

                                                                                                           TOTAL $ 1,450,000.00
                                                         Case 1:17-cv-02041-RJL Document 105-3 Filed 09/11/20 Page 4 of 4



     LAUNCH OF INITIAL DATA ANALYSIS AND INVESTIGATIONS FOR PROJECT PARTNERS

                    Investigations and Projects                                  Description                       60-day Budget             Lead                         Staff             Sub Con 1      Sub Con 2    Sub Con 3     Sub Con 4              Sub Con 5
 1   Information Canvas of Rim States                    Estonia, Sweden, Latvia, Lithuania, Finland, Poland       $ 200,000.00    Fritsch/King                                          Veracity        Orbis         McKew
 2   Information Canvas of NATO Major Players            UK, Germany, France, ex-diplos, ex-NSC                    $ 150,000.00    Fritsch/King                                          Veracity        Orbis
 3   Cyber Propaganda Investigation                      Webzilla, Soldukin, et al , Breitbart, Gorka              $ 200,000.00    King/Simpson               Seago                      Mikey D?        Sub in NL     Crowdstrike? D Berlin?     cameron   Sayari/C4
 4   Creation Intake Portal for Information              Solicit tips, Crowsourcing, Digital library site          $   25,000.00   King/Catan                 Seago                      Mikey D?
 5   Front Groups & Lobbying Efforts                     Center for National Interest                              $         -     Simpson                    Berkowitz Bagwell Michaels Leach
 6   Alfa Bank- Detailed Backgrounder and Links          Secret Server & Ties to Putin                             $         -     Fritsch/Simpson
 7   Carter Page Investigation                           Full Profile: Business dealings in 2016                   $         -     Simpson                    Berkowitz                 Edward B./Diz    C4
 8   Boris Epshteyn
 9   Bayrock Investigation                               Identify sources of funds esp FL Group                     $   35,000.00 Corcoran                    Berkowitz                 Sayari           C4
10   Paul Manafort Investigation                         Full Profile: Business Dealings and Entrance to CM, Cyprus &
                                                                                                                    $ Seychelles
                                                                                                                        35,000.00cos.Corcoran                 Berkowitz                 Edward B.        Sayari        C4
11   NRA Election and Russian Intel Ties                                                                            $ 150,000.00 Corcoran                     Bagwell                   Edward B.        Leach         Mintz
12   Italy & Eastern Europe ties to DT                   Romania, Czech, Italy/Zampolli                             $ 100,000.00 King                         Berkowitz                 Ricketts
13   Campaign Funding Analysis                           Russians w/green cards, C4s                                $   35,000.00 Simpson                     Seago, Michaels/Bagwell   Chapman
14   Agalarov Family Financial Dealings w/Subject 1                                                                 $   70,000.00 Corcoran                    Sears, Berkowitz          Alaco?
15   Deutsche Bank & Other Lending to Subject 1                                                                     $   50,000.00 Simpson                     Berkowitz                 Indian guy       Crawford?
16   Subject 1 Condo Sales                                                                                          $   50,000.00 Corcoran                    Berkowitz                 Gormley          Anson
17   Michael Cohen & Family Analysis and Investigation   Jason Greenblatt                                           $   35,000.00 Simpson                     Berkowitz/Sears           Ed B., Dizenko
18   Republican Primaries & Russian Intel Subversion                                                                $   25,000.00 King/Simpson                Michaels/Seago
19   Euro Elections and Russian Intel                    France, Germany, NL                                        $ 100,000.00 King                                                   Orbis
20   Analysis of Foreign Hotels Related to Subject 1     Panama, Dubai, Toronto, Istanbul                           $ 120,000.00 Simpson                      Berkowitz                 Anson
21   Russian Intel Tech Theft from US/West                                                                          $          -     Simpson/Felch            Bagwell
22   Timelines- All Events & Individuals-Citations       DT,PM,CP,IT,JK,MF,RS,MC                                    $          -     Jones                    TDIP
23   History of Subject 1 in Russia                      Early trips & genesis of ties. Lorber, Geovanis.           $          -     Jones                    TDIP/Berkowitz            Alaco?           Orbis
24   Papadopoulos/Wikileaks Investigation                Life in London & Poss. Ties to Assange                     $   50,000.00 Simpson                                               Orbis            Alaco?
25   Subject 1 Relatives/Chldren/Kushner                                                                            $          -     Simpson                  Berkowitz, Sears
26   Spain Sensitive                                     Firtash, Torshin, Fridman, Vlad                            $          -     Fritsch/Corcoran/Catan                             Anson            K2
27   Russian Intel Influence Presence in Latin America                                                              $   20,000.00 Corcoran                                              Farah
28   Weiner Case/Pharma                                                                 -                           $          -
29   Jared/Beny                                                                         -                           $          -
30   Sensitive Pending                                                                  -                           $          -                              Veracity
                                                                                        -                           $          -

                                                                                                           TOTAL $ 1,450,000.00
